ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that STEVEN F. MILLER of HACKENSACK, who was admitted to the bar of this State in 1983, be suspended from the practice of law for a period of three months for his conduct in the handling of three matters, including *343violation of RPC 1.1(a) (gross neglect), RPC 1.4(a) and (b) (failure to communicate and failure to provide necessary information), RPC 1.16(d) (failure to return client property when requested), RPC 8.1(b) (failure to cooperate with the ethics authorities), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and Rule 1:20—3(f);
And the Disciplinary Review Board further recommending that respondent be examined by a psychiatrist approved by the Office of Attorney Ethics prior to reinstatement and that if reinstated to practice respondent practice under the supervision of a proctor for a period of one year;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and STEVEN F. MILLER is hereby suspended from practice for a period of three months, effective June 1, 1994; and it is further
ORDERED that prior to submitting an application for reinstatement to practice, respondent submit to an examination by a psychiatrist approved by the Office of Attorney Ethics to determine respondent’s fitness to practice law; and it is further
ORDERED that on reinstatement to practice respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics for a period of one year and until the further Order of the Court; and it is further
ORDERED that the decision and recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said STEVEN F. MILLER as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorneys; and it is further
*344ORDERED that STEVEN F. MILLER reimburse the Ethics Financial Committee for appropriate administrative costs.